Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002224452 A to Aoki Kazuhiko and Ishiwatari Ryuichi, hereinafter referenced as "Kazuhiko".
	Re claim 1, Kazuhiko teaches: A non-transitory computer-readable recording medium having recorded therein a program for causing a processor of a terminal apparatus to function (P. 1/12 and [0002]-[0007] describe that the invention of Kazuhiko comprises a program executed on a server for preventing leaked “spoiler” information by players to another player, wherein a plurality of players each execute RPG type games on their client terminal devices wherein they operate characters in virtual 3D space on a display screen wherein conversations and battles can occur as a storyline progresses. See also pp. 5-6 and 10/12 which describes the execution of software instructions from memory by processing device(s):)
a game progressor configured to progress a game based on content information that prescribes progression contents of the game; ([0002] describes an RPG computer game being played by each of a plurality of players, wherein, “a player character is operated in a virtual three-dimensional space on a display screen, and a conversation is made between the player character and another character, and a battle is performed between the player character and an enemy character. It is a game that advances. Therefore, the story develops as the game progresses, and difficulties that require the player to think and make decisions appear as the story develops. When the player character operated by the player breaks through all the difficulties, the story is completed and the RPG is completed. Accordingly, the progress of the RPG greatly depends on the ability of the player to think and judge, and the progress speed of the game greatly varies depending on the ability of the player.” P. 6/12 describes that each game machine 2 comprises a cpu 8 executing game program instructions that enable that, “When the player operates
these keys and buttons, inputs necessary for the progress of the game, such as an instruction to move to the own character and an instruction to perform an operation, are performed. The
memory card 4 stores data indicating the progress of the game.”)
a first acquirer configured to acquire first progression information indicative of a degree of progress of the game in the terminal apparatus; ([0010]-[0011], in the acquisition procedure, game progress information for each of a plurality of users is acquired from memory of each of the terminals and stored in the server. [0007] describes an illustrative first user “whose game progress is still in the initial stage of the game” and whose corresponding progress is stored in the storage area of the server. The Examiner is interpreting at least the memory on the server containing this first, initial-stage user and/or the processing steps used to obtain this user’s progress from the memory of his client terminal as a “first acquirer”. Note also that as described on p. 11/12, Fig 3 is a conceptual diagram showing a plurality of storage areas according to the degree of progress (progress state) Lv of a video game, which is supportive of the Examiner’s interpretation of distinct storage areas corresponding to differently-progressed users as first, second acquirers. Refer also to pp. 8-9/12 where a “Player A” is described who has “game progress degree Lv” of “3” stored his storage area “SA”, which is another example of a first acquirer indicative of a degree of progress of this first player’s game in his terminal apparatus.)
a second acquirer configured to acquire, from another terminal apparatus connected to the terminal apparatus via a network, input information that was input at the another terminal apparatus that progresses the game based on the content information, and second progression information indicative of a degree of progress of the game in the another terminal apparatus as of a point in time when the input information was input at the another terminal apparatus; and 
([0007] describes an illustrative second user different from the first user, “whose game is in the final stage of the game” and whose corresponding progress is loaded from the memory of his client device into the storage area of the server. The Examiner is interpreting at least the memory on the server containing this second, final-stage user and/or the processing steps used to obtain this user’s progress from the memory of his client terminal as a “second acquirer”.)And regarding this second user’s input information, in addition to controller inputs made by this user to progress his game accordingly, see again p. 6/12 describing keypad 3 inputs operated by the player to produce game progress data in memory 4, that this user may post comments on a bulletin board, see the Abstract, [0001], [0002], “a player who has overcome the difficulties of the RPG writes the method on the bulletin board”. And p. 9/12 describes, “By inputting the knowledge obtained during (v = 1 to 3) by operating the keypad 3, it is possible to write in the storage area Lv3 of the bulletin board 1131. And here it is described “another player B already in the progress state of Lv=10” who “has the storage area L”, this is another example of a second acquirer acquired from a memory of a terminal apparatus second progression information.) 
an output controller configured to control output of output information that corresponds to the input information acquired by the second acquirer based on the first progression information acquired by the first acquirer and the second progression information acquired by the second acquirer, wherein when the degree of progress of the game indicated by the second progression information is ahead of the degree of progress of the game indicated by the first progression information, the output controller is configured to prohibit the output information from being output. (The Abstract outlines that a server is configured to prevent a given player who has reached an exemplary degree of progress of the game Lv = 3 from being displayed user-posted comments on a bulletin board written by other users describing more advanced levels of progress in the game such as Lv =4, Lv=5. The purpose is to prevent a less-progressed player from being able to view user-posted comments that describe later game stages that would represent a “leaked scenario” for the given player. P. 5/12 describes that flag data memory group 115b stores flag states for each player that describe the game progress degree of the player in the game. The bottom of p. 8/12 describes an illustrative example wherein “player A ends the game when the game progress degree Lv=3” and the flag representing that level of progress is set to “1”. As described on p. 9/12, “The player A cannot see the data stored in the subsequent storage areas Lv4, Lv5, and so on. This prevents a "spoiler" in which the player A at the stage of Lv = 3 knows the development of the subsequent story. Also, for example, the video game machine 130b of another player B already in the progress state of Lv = 10 has the storage area L unable to connect to v3. Therefore, the video game machine 130 whose game progress state is already at Lv = 10 is not written into the storage area Lv3. This also prevents the "spoiler" in which the player at the stage of Lv = 3 knows the development of the subsequent story beforehand.”)
Re claims 3-4, as discussed in the rejection of claim 1 above, Kazukiho prevents the outputting of user-created content describing game levels further-advanced than a given player’s progress level indicates, and as a player advances in the RPG game as a function of making inputs and encountering characters and conducting battles, his experience level Lv can increase, which will allow him to access correspondingly-higher user-created content.
Re claim 8, P. 6/12 of Kazuhiko describes that data is transmitted to and received from game server group 116 which includes “various data required in the course of the game” including game programs and game data. P. 10/12 of Kazuhiko describes that the invention of his disclosure can be provided wherein a server hosts saved game states to corresponding client terminals and also that computing necessary for the function of his invention can be distributed to client devices over the Internet.
Re claims 9, 10, refer to the rejection of claim 1 above.
Re claims 7, 11, 13, 15, As discussed in the rejection of claim 1 above, p. 5/12 of Kazuhiko describes that flags indicating what level of progress each of a plurality of players has reached are updated based on game progress. Whatever quantity of updates are exchanged is some “number of updates of status information” for each of the terminal and another terminal apparatus. 
Re claims 12, 14 and 16, these claims are directed to the type of information that is gathered by a processor and displayed by a display, which in the context of apparatus claims is not of patentable significance, because these limitations are intended-use statements that recite desired end results obtainable from operating the system or device, and/or functional language that describes what the system or device must be capable of, usable for, programmable for, or the like. However, recitations to receiving a message gathered by a processor or input by a user and displaying it fail to positively recite particular structural components or adaptations that are required over the prior art or recite positive statements of required functions with ties to specific structural elements that would elevate the functions to patentable significance by essentially defining a new apparatus. 
Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Additionally, claims directed solely to the appearance of computer graphics on a display device, and lacking any functional alteration or transformation of the device that would define it as a new apparatus, are not awarded patentable weight because they are considered nonfunctional descriptive material (printed matter). In the instant case, this includes displaying information including a message that was gathered by a processor or input by a user. MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claims to the second case, wherein the claims are directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention.
Re claims 17-19, refer to the rejections of claims 7 and 12.
Re claim 20, refer again to the hypothetical discussion of first and second players A and B who have reached different degrees of progress in the same game and wherein each player can post in a bulletin board about their corresponding progress, see gain P. 9/12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko in view of US 2013/0130794 A1 to Oshima.
Re claims 5-6, Although Kazuhiko teaches the same inventive concept substantially as claimed including updating progress levels stored in memory and corresponding Flags indicative thereof as players progress through RPG game play, Kazuhiko is silent as to whether the updating of this progression information can be suspended and unsuspended.
Oshima is an analogous prior art RPG type game that also limits what information is displayed to users depending on their level of progress. Oshima teaches in [0087] and [0098] disclose that the user of a game device can temporarily suspend play of the game, causing game state data to be saved and stored. Suspending the game teaches suspending the update of first progression information in accordance with the operation of the game as described in [0049], [0052], and the fact that the suspension is defined as being temporary teaches that an unsuspend and further updating of progression information is imminent.
It would have been obvious to one having ordinary skill in the art at the time of the invention that Kazuhiko’s analogous RPG game could have been paused and unpaused and that doing such would temporarily suspend, then unsuspend the updating of progression information, without causing any unexpected results because the notion of pause features in video games is notoriously well-known.
Response to Arguments
Applicant’s arguments with respect to the prior art of Oshima regarding existing claims 1 and 3-19 and new claim 20 have been considered and are persuasive. The 35 USC 102(a)(1) rejections of claims 1 and 3-19 under Oshima are hereby withdrawn. However, based on further search and consideration, claims 1, 3-4 and 7-20 are rejected under Kazuhiko and claims 5-6 are rejected under Kazuhiko in view of Oshima as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/              Primary Examiner, Art Unit 3715